 



Exhibit 10.4
SEVERANCE PROTECTION AGREEMENT
     SEVERANCE PROTECTION AGREEMENT dated February 25, 2008 by and between
Northfield Laboratories Inc., a Delaware corporation (the “Company”), and
                                        (the “Executive”), and is amended and
restated solely to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”) effective as of this 25th day of
February, 2008.
     The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of the Company
exists and that the threat or occurrence of a Change in Control may result in
the distraction of its key management personnel because of the uncertainties
inherent in such a situation.
     The Board has determined that it is essential and in the best interests of
the Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.
     In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company desires to enter into this Agreement to provide the Executive with
certain benefits in the event the Executive’s employment is terminated as a
result of, or in connection with, a Change in Control.
     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:
     Section 1. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:
     “Board” means the Board of Directors of the Company.
     “Cause” for the termination of the Executive’s employment with the Company
will be deemed to exist if the Executive is convicted of any felony or the
Executive fails to comply in all material respects with any material term of the
Proprietary Information and Inventions Agreement dated as of December 5, 2005
between the Company and the Executive, which conduct or failure is materially
injurious to the Company, monetarily or otherwise.
     “Change in Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 1(a) of the Current
Report on Form 8- K, as in effect as of the original date of this Agreement,
promulgated pursuant to Section 13 or 15(d) of the Securities Exchange Act,
whether or not the Company is then subject to the reporting requirements of the
Securities Exchange Act; provided that, without limitation, such a change in
control will be deemed to have occurred if:
     (a) there is consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Company’s assets;

 



--------------------------------------------------------------------------------



 



     (b) the stockholders of the Company approve any plan or proposal of
liquidation or dissolution of the Company;
     (c) there is consummated any consolidation or merger of the Company in
which the Company is not the surviving or continuing corporation, or pursuant to
which shares of the Company’s Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company’s Common Stock immediately prior to the merger have,
directly or indirectly, at least an 80% ownership interest in the outstanding
Common Stock of the surviving corporation immediately after the merger;
     (d) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of the Company’s then outstanding voting securities ordinarily having the right
to vote for the election of directors; provided that no change in control will
be deemed to occur as a result of any acquisition of voting securities directly
from the Company (or as a result of the exercise, conversion or exchange of any
securities acquired directly from the Company) if the transaction pursuant to
which such voting securities or exercisable, convertible or exchangeable
securities are issued is approved by vote of at least three-quarters of the
directors comprising the Incumbent Board (as defined below); or
     (e) individuals who, as of the original date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute a majority
of the Board; provided that any individual becoming a director subsequent to the
original date of this Agreement whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board will be, for purposes of this
Agreement, considered as though such individual were a member of the Incumbent
Board; provided further that, notwithstanding the foregoing, an individual whose
initial assumption of office as a director is in connection with any actual or
threatened “solicitation” of “proxies” (as such terms are defined in Rule 14a-1
of Regulation 14A promulgated under the Securities Exchange Act) by any “person”
or “group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act) other than the Incumbent Board will not be considered as a member
of the Incumbent Board for purposes of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” means Northfield Laboratories Inc., a Delaware corporation, and
includes its Successors.
     “Continuation Period” has the meaning set forth in Section 3.1(b)(iii).
     “Disability” means the Executive’s incapacity due to physical or mental
illness or accident such that the Executive is absent from his duties for the
Company on a full-time basis for the entire period of six consecutive months or
for 270 days in any 365-day period.

2



--------------------------------------------------------------------------------



 



     “Good Reason” for the Executive’s termination of employment with the
Company will be deemed to exist if, within 24 months after the occurrence of a
Change in Control one of the following events occurs without the Executive’s
consent and the event is not cured by the Company subject to the rules below:
     (a) the Executive is reassigned to a position of lesser rank or status
whereby the Executive’s duties or authorities are materially inconsistent with
his position immediately before the reassignment;
     (b) there is a material change in the geographic location at which the
Executive must perform services; or
     (c) the Executive’s annual base salary is materially reduced.
     The Executive shall not be deemed to have terminated for Good Reason unless
(i) within 45 days of the initial condition giving rise to Good Reason, the
Executive provides the Company with written notice of such condition, (ii) the
Company does not cure the condition within 30 days following receipt of such
notice to cure the condition, and (iii) such 30 day cure period expires within
24 months after the Change in Control. If the Company does not cure such
condition within the 30 day period, then the Executive’s Termination Date shall
be the first day after the 30 day cure period expires.
     “Notice of Termination” means a written notice from the Company of the
termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
     “Person” has the meaning as used in Section 13(d) or 14(d) of the
Securities Exchange Act and will include any “group” as such term is used in
such sections.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Successor” means a corporation or other entity acquiring all or
substantially all the assets and business of the Company, whether by operation
of law, by assignment or otherwise.
     “Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason, the first day
after the Company’s 30 day cure period expires (referenced above under “Good
Reason”), and (c) in all other cases, the date specified in the Notice of
Termination; provided that if the Executive’s employment is terminated by the
Company for Cause or due to Disability, the date specified in the Notice of
Termination will be at least 30 days after the date the Notice of Termination is
given to the Executive.
     Section 2. Term of Agreement. This Agreement will commence as of October 4,
2002 and will continue in effect until September 30, 2004; provided that
commencing on September 30, 2004 and on each September 30 thereafter, the term
of this Agreement will automatically be extended for one year unless either the
Company or the Executive gives written

3



--------------------------------------------------------------------------------



 



notice to the other at least 90 days prior to such date that the term of this
Agreement will not be so extended. Notwithstanding any such notice by the
Company, the term of this Agreement will in any case not expire prior to the
expiration of 24 months after the occurrence of a Change in Control.
     Section 3. Termination of Employment.
     3.1 If, during the term of this Agreement, the Executive’s employment with
the Company is terminated within 24 months following a Change in Control, the
Executive will be entitled to the following compensation and benefits:
     (a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause or Disability, (ii) by reason of the Executive’s death or
(iii) by the Executive other than for Good Reason, the Company will pay to the
Executive all compensation, including all accrued vacation pay, earned by the
Executive through and including the Termination Date;
     (b) If the Executive’s employment with the Company is terminated for any
reason other than as specified in Section 3.1(a), the Executive will be entitled
to the following:
     (i) the Company will pay the Executive all compensation, including all
accrued vacation pay, earned by the Executive through and including the
Termination Date;
     (ii) the Company will pay the Executive as severance pay, and in lieu of
any further compensation for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to one time the average of the
Executive’s annual base salary for the Company’s two most recently completed
fiscal years preceding the Termination Date;
     (iii) for a period of 12 months (the “Continuation Period”), the Company
will at its expense continue on behalf of the Executive and the Executive’s
dependents and beneficiaries the medical, dental and hospitalization benefits
provided (A) to the Executive at any time during the 180-day period prior to the
Change in Control or at any time thereafter or (B) to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period. The coverage and benefits (including deductibles and costs) provided in
this Section 3.1(b)(iii) during the Continuation Period will be no less
favorable to the Executive and the Executive’s dependents and beneficiaries than
the most favorable of such coverages and benefits during any of the periods
referred to in clauses (A) and (B) above. The Company’s obligation hereunder
with respect to the foregoing benefits will be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the coverages and
benefits of the combined benefit plans are no less favorable to the Executive
than the coverages and

4



--------------------------------------------------------------------------------



 



benefits required to be provided hereunder. This Section 3.1(b) will not be
interpreted so as to limit any benefits to which the Executive or the
Executive’s dependents or beneficiaries may be entitled under any of the
Company’s medical, dental and hospitalization plans, programs or practices
following the Executive’s termination of employment; and
     (iv) all stock options issued by the Company to the Executive will become
fully vested and the Executive will be permitted to exercise such stock options
at any time during the remaining exercise period applicable to such stock
options (without giving effect to any requirement that such stock options be
exercised within a specified period following the termination of the Executive’s
employment with the Company).
     (c) The amount provided for in Section 3.1(a) will be paid in a single lump
sum cash payment within fourteen days after the Termination Date. The amount
provided for in Section 3.1(b)(i) may be paid within fourteen days after the
Termination Date or, if the Company determines, with the amount provided for in
Section 3.1(b)(ii), which will be paid in a single lump sum cash payment by the
Company within fourteen days after the Executive executes and does not revoke a
general release, in the form provided by the Company, of all claims relating to
the Executive’s employment with the Company and the termination of such
employment. The release shall be furnished to the Executive on or as soon as
practical following the Termination Date, but in no event later than the latest
date that will insure that any revocation period provided for in the release
will expire no later than fourteen days before the applicable short-term
deferral deadline provided in Section 15. If the Executive fails to execute the
release within a reasonable period of time (21 days, at a minimum, for an
individual termination) or revokes the signed release, the Company’s obligations
under Sections 3.1(b)(ii)-(iv) shall terminate and no severance benefits shall
be payable. In no event shall failure to execute a release or revocation of such
release impact the amount payable under Section 3.1(b)(i).
     (d) The Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such payment will be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
specifically provided in Section 3.1(b)(iii).
     3.2 Notwithstanding anything contained in this Agreement to the contrary,
if the Executive’s employment with the Company is terminated prior to a Change
in Control and the Executive reasonably demonstrates that such termination
(a) was at the request of a Person who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who subsequently effects
a Change in Control or (b) otherwise occurred in connection with, or in
anticipation of, a Change in Control which subsequently occurs, then for all
purposes of this Agreement, the date of such Change in Control with respect to
the Executive will mean the date immediately prior to the date of such
termination of the Executive’s employment.
     3.3 The severance pay and benefits provided for in this Section 3 will be
in lieu of any other severance or termination pay to which the Executive may be
entitled under any

5



--------------------------------------------------------------------------------



 



Company severance or termination plan, program, practice or arrangement. The
Executive’s entitlement to any other compensation or benefits will be determined
in accordance with the Company’s employee benefit plans and other applicable
programs, policies and practices as in effect from time to time.
     Section 4. Notice of Termination. Following a Change in Control, any
purported termination of the Executive’s employment by the Company will be
communicated by a Notice of Termination to the Executive. For purposes of this
Agreement, no such purported termination will be effective without such Notice
of Termination.
     Section 5. Successors; Binding Agreement. This Agreement will be binding
upon and will inure to the benefit of the Company and its Successors, and the
Company will require any Successors to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
Neither this Agreement nor any right or interest hereunder will be assignable or
transferable by the Executive or by the Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement will inure to the benefit of and be enforceable by the Executive’s
legal representatives.
     Section 6. Fees and Expenses. The Company will pay as they become due all
legal fees and related expenses (including the costs of experts) incurred by the
Executive as a result of the Executive seeking to obtain or enforce any right or
benefit provided by this Agreement or by any other plan or arrangement
maintained by the Company under which the Executive is or may be entitled to
receive benefits. In no event shall payment of such expenses be made later than
December 31 of the calendar year following the calendar year in which the
expense was incurred.
     Section 7. Notices. All notices, demands and other communications provided
for in the Agreement, including the Notice of Termination, will be in writing
and will be deemed to have been duly given when delivered personally to the
recipient or when sent to the recipient by telecopy (receipt confirmed), one
business day after the date when sent to the recipient by reputable express
courier service (charges prepaid) or three business days after the date when
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
will be sent to the Company and the Executive at the addresses indicated below:

             
 
  If to the Company:       Northfield Laboratories Inc.
1560 Sherman Avenue
Suite 1000
Evanston, Illinois 60201-4800
Attention: Corporate Secretary
 
           
 
  If to the Executive:        

or to such other address or to the attention of such other party as the
recipient party has specified by prior written notice to the sending party.

6



--------------------------------------------------------------------------------



 



     Section 8. Nonexclusivity of Rights. Nothing in this Agreement will prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company (except for
any severance or termination policies, plans, programs or practices) for which
the Executive may qualify, nor will anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company (except
for any severance or termination agreement). Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company will be payable in accordance with such plan or program,
except as specifically modified by this Agreement.
     Section 9. No Set-Off. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder will not be affected by any circumstances, including any right of
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.
     Section 10. No Change in Employment Relationship. This Agreement and the
rights granted to the Executive hereunder are not intended to (a) provide
Executive with any severance or other rights prior to the occurrence of a Change
in Control or (b) provide the Executive with any right of continuing employment
with the Company or otherwise modify the “at will” employment relationship
between the Company and the Executive.
     Section 11. Modification and Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     Section 12. Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.
     Section 13. Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
     Section 14. Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the laws of the State of Illinois without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement will be brought and maintained in a court of competent
jurisdiction in Cook County in the State of Illinois.
     Section 15. Compliance with Section 409A. It is the intention of the
Company and Executive that the provisions of this Agreement comply with
Section 409A and all provisions of this Agreement will be construed and
interpreted in a manner consistent with Section 409A. Any

7



--------------------------------------------------------------------------------



 



mention of “termination” of Executive’s employment contained herein refers to a
separation from service as determined pursuant to Treasury
Regulation Section 1.409A-1(h). Further, any payments (other than those under
Section 6) required hereunder shall in no event be paid later than the 15th day
of the third month following the later of (A) the end of the Company’s fiscal
year in which the Termination Date occurs, or (B) the end of the calendar year
in which the Termination Date occurs.
*****
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

             
 
                NORTHFIELD LABORATORIES INC.    
 
           
 
  By        
 
           
 
  Its        
 
           
 
                     

8